Case 1:20-cr-00059-VSB Document 33 Filed 03/12/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

fa a ee x
UNITED STATES OF AMERICA
20 CR 59 - 2
-against- : ORDER
Kaila Minaya Marcano-Pena
Defendant
oe ;

Vernon S&S. Broderick, United States District Judge:

ORDERED that the defendant’s bail be modified to permit the
defendant’s curfew to be enforced by location monitoring technology

and the defendant’s travel limitations include the District of
Columbia.

Dated: New York, New York
March 4 , 2020

50 ORDERED

        

OR A / 5
Vernon S. Broderick
United States District Judge

 

 
Case 1:20-cr-00059-VSB Document 33 Filed 03/12/20 Page 2 of 3

& PS 8
(Rev. 12/04)

CONFIDENTIAL PRETRIAL INFORMATION

THE ATTACHED ORDER ONLY SHOULD BE MADE PART OF THE
PUBLIC RECORD. |

UNITED STATES DISTRICT COURT

for

Southern District of New York

ULS.A. vs. Kaila Minaya Marcano-Pena Docket No. 20 CR 59 -2

 

 

Petition for Action on Conditions of Pretrial Release

 

 

 

COMES NOW Josh Rothman , Pretrial Services Officer, presenting
an official report upon the conduct of defendant Kaila Minaya Marcano-Pena , who was
placed under pretrial release supervision by the Honorable Sarah L. Cave , sitting in
the court at 500 Pearl Street on the 26" date of February , 2020

 

under the following conditions:

-$100,000 personal recognizance bond co-signed by two financially responsible people,

-Pretrial Services supervision,

-Curfew from 9pm to 6pm,,

-Submit to a urinalysis and, if positive, be subject to drug testing and treatment as directed,

-Travel restricted to the Southern and Eastern Districts of New York and District of Maryland,
-Surrender of travel documents (& no new applications),

-Continue or seek employment

-Do not possess firearms/destructive devices/other weapons

-Do not have any contact with co-defendants or any witnesses in this case unless in presence of counsel

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
The defendant’s curfew condition was imposed without the use of location monitoring technology. In
order for Pretrial Services to effectively enforce the condition, we are asking the court to modify the
conditions to permit the curfew to be enforced by location monitoring technology. Additionally, the
defendant is required to travel to the District of Columbia as part of her employment.

Assistant United States Attorney Juliana Murray and defense counsel Luis 0. Diaz have been advised
of these matters and the parties consent to the proposed modifications to the defendant’s bail
conditions.

 

 
Case 1:20-cr-00059-VSB Document 33 Filed 03/12/20 Page 3 of 3

I declare under penalty of perjury that the foregoing is true and correct.
Executed on March 10, 2020
Cech Keothinan

 

U.S, Péétrial Services Officer

Place Southern District of New York

 
